Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 1 of 14

Exhibit B

30071556.5
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 2 of 14

 

seeg 1p

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

srl

 

 

Pea | soor
Tealces wae aig meer | Stor
ist papery SP | CEL
Toaseett Pra Eng Sap peu | oceL
teESOCE LZ Los tore wore | i861
O6STEPRIS nose cos | 9961
Wola aap bewig OOH Poul | 1961
LEZEszl woopey g mydooraey meme | 751
Rox PPE COsy, BD Ove Ly haps | sper
wZpOUTX 1 =pEg Ce
ELSCOI REST FP, aa wrust) | acel
SOZeTTSLERDE ade saped, Sarg Depry opmascy wpuep | est
SUSTISORLOEZE SEA PE semeay | most
ame PpnD pabaposdes 71g Bo | som
LYESTOPVL Aah) Seep wea | +061
SUMOTLSALS FREDAEE) Sey wpe | BCs]
CesT T POs adnag iar Semupy emeq | L561
SOlOLEReED Seng Des misogyny Wpoq | atez
rt Pop) IPL WVOEVN Pei] weusg) | Lom
soa coc wig sede | tae
euisyy PAILMg more HpEIECD pepe | Ossi
Oasis aie | atehzoor] | ees
Ereerastd mole Sofas 45 zor ppodg ee | sys
TOOVrS01 oo Waal | 0961
=r | eet
frre fies!

ya A Sa ye asad IAS

 

Petiackty WHE lars Die ane on eames Ol Bremen
SS ye ce poet [bad

 

t
®
q

 

 

 

LVOd F SAY) JO LST1

INGAAS Y NOLIONY YOUNTA TIONIS OL7 WINGAHOS

 
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 3 of 14

 

Gop) Cpyig waceler WELD OE

 

aa AS

 

apEring AS

 

AIRED soodky,

 

== aang prods anny

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tlaldlaltlalel Dla alalatale/dltlblelaltlalala(aldldlelal

 

 

 

 

 

RIR/R/R/R/R[B/EIR/E/ESRI EER RR BIBLES E/ELEL R/S) ERI EI BIE

 

i
i

 
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 4 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
4
; f
adalat deed ittaaaal lt
|
i, | HH |
s = : cid
Vata bala Heddeltaltaaltdlaltd lala
salalilsldlalalaldla]alalalala)elaldls slalflalal!
g PIB RIERIE/E/R/ SEE EIEIS SIE BIE S)BPRUELEUEIRIE

 

 
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 5 of 14

:

 

 

 

SPORT OGG

 

IT

 

Sree ont oan

 

 

Compr § RZ

 

PPS TS O61

 

Be

 

OPE FLL

 

apie way

 

waiguorrep

 

ote) 9 ones CHE UY

 

slp egadapy

 

EERE OOE] UEKI

 

ap) ee | See]

 

SOPs 1 WI war

 

lax) ees OF

 

=rE CO

 

 

 

RAG]

 

 

SR ea

 

EPR) ppels ape

 

alepocca.

 

 

Gig tang]

 

 

 

FD OL EE

 

Uibslal bid Malala/ dala alalelalsldldlaldldlalaalalalas

 

B/E/RLEIR/R/B/E RE) (RI R/BL ER ELE BES ERB EIE/ SIEVE RIA

 

 
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 6 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WUELRRL ABLE RISES ALB ELSE BIR eR) Rp E/E/R) B/S) RRB 2

 

ba ddlaldlalalclalalaldlalal d/dlMlalaldlalalalalalGlalal
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 7 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ ¥
ui a
; : i
an tee lal edaal Uta deaaanal lt
Hh
al fi alalaielale ‘
Aaa es tdlale el tilalalala atadldtela tatdh
ala I al Flaldlt dalalalaldelals lids
BlSlejsleiejeysisie(aig/elels/Blel/s/aielelelsieisigielelele

 
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 8 of 14

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ezrccnry apieg rH = wip v pM ara | ocst
sweat wong eiey Pm] esr
tsotie avy nem my | of6t
ons one anes | aos
SteaseaaTt 00s au | asa
cree (og Dap og | ect
aa ze wera | Z6t
ace AE OP, EVEN wee { ZIOe
at ‘kvatvy Gap woleg | stor
eater Scr malig | 9963
ZA PUT FOL, 1 LPT one
ams wpoeg | meee
estenkzv a qamy | acer
axsipy mom atm { cost
ab bofong erEmaet) TDG omer | Gul
Tiga! oe aorery ) et
oa DOF Free BRE Sg90 uu
Om orsTEV ost cmcgwy | lust
ev EEO. cmmig pa | sost
stvleiochamens evox m™ | no
Fiseses = weerg | mci
esaroMeIV PERAK CORE wea | oo
ie mina) 4910 Fee | ae
CaRIST A ED | 98
sen 7Oe"—~D wep | oer
OOtLouRDERt uprig oss By 7M | set
ccumait Pye] ematog | ceet
zoTper Lisa way found pease | oHsl
mu] ise
min | 1961

 

ednon FRET SC SOrTFE YT DE Oey

 

 

 
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 9 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vl iil AE
TAA AAR wil
tHE

i lait, j

Ua leelda alta aes dlslaltadlea lt
H ala/Qldlalalatalalald{alslal lata alalalaldlslalalal
2/8) 818) 8 g BET E/E SIE BIRR ERIE RIZE EE

 

 

 
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 10 of 14

 

ZPABROAIESSETSG

 

 

 

4

é

#4
alt] H ial
elf Fldls
slalalelele

 

 

 

 

 

 

 
LIST OF MOTORCYCLES

Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 11 of 14

 

 

Basle lelall els a
of j g

By alt AD |
jalalBEHA) Eel E|AlHlals/al ela] lalele(d]u/Blal elf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 12 of 14

 

SMECEVAASESSLIITS
LED IFEWISXYEITSM

FRALEBCUDDANISS

 

 

(oyel Eistield

 

 

 

 

 

 

 

 

 
LIST OF TRUCKS, TRAILERS, & EQUIPMENT

Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 13 of 14

 

 

 

Wi,
Ni,
NI,
NIA
ULVS LE TOU
LPRSSOXTHEMUG?
NA

WA

NA

[FTO WSDT2GRCHS17
IPVACYDISTHYS7252
NIA

WA

NIA

Ww

 

22-Pt Ramp-Loa Opes Traller
I6-Pt, Enclosed Thaiier
Prontier 0 al ATV
VW2-Den Platform Uity Trek
9) Lawn Tracer

5SG Med Receverr

40-P. Fitbed Trader

S2-Ft Teg-Along Trailer
26-F Baclosed Tindler

¥358 Ploxp

Fost Door Truck

(Chie Stack Trader

 

Jobs: Deere
Soha Deere
PY Trediexx
Bava

United

Ford
Freightiaer
Tsp

BRS Welding
Shy Jeck
Toyota

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m6
27
TED
TED
TED
TED

lejejelejelelelele

 
LIST OF NOSTALGIA & PEDAL CARS

Case:19-04258-swd Doc #:300-2 Filed: 12/12/19 Page 14 o0f14

 

WA
MA
re.
NA
WA
HA
BRA
2235 G1
NA
12196
WA
WA
NIA
NA
WA
WA
NA

 

 

‘Type 35 Chliecr's Cor
Kiniode:
Fed Cor
edel Cor
750 Bagiee on Stored
‘Original Mena Zliga
XK 120 Gas-Powered Children's Cor
Momerch Electric Children's Cor
3-Whonler iscttio Childron's Car
Moca Sign
Poded Cor
‘Vertical Neo Sign

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vee | se

 
